Order entered March 8, 2018




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-17-01345-CR
                                     No. 05-17-01346-CR

                               CARLOS NAVARRO, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                     Dallas County, Texas
                      Trial Court Cause Nos. F17-24050-U & F17-24053-U

                                           ORDER
        Because the reporter’s record, originally due January 14, 2018, had not been filed, we
ordered it filed by March 21, 2018. That same day, court reporter Sasha Brooks filed a request
for a thirty-day extension. We GRANT Ms. Brooks’s request and ORDER the reporter’s record
filed on or before April 9, 2018. We caution Ms. Brooks that further extensions are disfavored.
        We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Mitchell
Tucker, Presiding Judge, 291st Judicial District Court; Sasha Brooks, court reporter, 291st
Judicial District Court; Georgina Ware, deputy court reporter, County Court at Law No. 5; and to
counsel for all parties.
                                                     /s/   CRAIG STODDART
                                                           JUSTICE